Citation Nr: 0600695	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky
THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of July 2004 and June 2005.  This 
matter was originally on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the overall 
impact of the veteran's post-traumatic stress disorder on his 
occupational and social functioning with respect to 
efficiency, productivity, reliability, etc., is mild in 
severity and transient in duration.  


CONCLUSION OF LAW

The schedular criteria for a higher initial rating in excess 
of 30 percent for service-connected post-traumatic stress 
disorder have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

July 2004 and June 2005 Board Remands/Veterans Claims 
Assistance Act of 2000

In June 2005, the Board remanded the veteran's case back to 
the Appeals Management Center (AMC) for purposes of obtaining 
previously requested but not obtained counseling records from 
the Huntington Vet Center in Huntington, West Virginia-which 
was the subject of the prior Board Remand in July 2004.  The 
Board recognized that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  The Board further 
recognized that VA is required to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board observed that the AMC did not comply with the 
delegation of responsibility between VA and the veteran the 
AMC set forth in the July 2004 'duty to assist' letter, 
wherein the AMC indicated that it would obtain the Vet Center 
records.  

On remand, in correspondence dated in June 2005, the AMC 
asked the veteran to complete and sign VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for the Vet Center records.  
The AMC advised the veteran that if he chose not to provide 
AMC with the release that it needed to obtain his records, 
then he should obtain the records himself and send them to 
AMC.  The veteran did not respond and he failed to forward 
the records.  As such, no further efforts were required on 
AMC's part to obtain these records.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2005).  (Apparently, a 
release form is required to obtain counseling records even 
though the Vet Center is part of VA.)  Lastly, pursuant to 
the Remand directives, the AMC afforded the veteran a VA 
psychiatric examination in July 2005.  

Based on the foregoing, the Board finds that the AMC complied 
with the Board's June 2005 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  The Board observes that the veteran 
is appealing the initial evaluation of a disability following 
an award of service connection for post-traumatic stress 
disorder (PTSD).  In correspondence dated in May 2002, July 
2004, and June 2005, the RO and AMC advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notices advised 
the veteran of what the evidence must show to establish 
entitlement to service connection for PTSD as well as what 
the evidence must show to entitle him to a higher initial 
rating.  The Board also recognizes that the July 2004 VCAA 
notice specifically requested that the veteran provide any 
evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1) (2005).  

In addition, the Board notes that the RO or the AMC provided 
the veteran with a copy of the October 2002 rating decision, 
June 2003 Statement of the Case (SOC), April 2005 
Supplemental Statement of the Case (SSOC), and August 2005 
SSOC, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's July 2004 and June 2005 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence (e.g., VA treatment records,  September 
2002 VA examination report, and the scheduling of a 
videoconference hearing, which was held in March 2004), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO, AMC, or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  


Evidence 

The September 2002 VA examination report showed that the 
veteran's claims file was reviewed.  The veteran reported 
that he usually attended counseling sessions at the 
Huntington Veterans Center one to two times a month.  He 
indicated that he was currently married to his second wife.  
He had been unemployed for three years because his employer 
changed management which resulted in his dismissal from his 
position as a retail salesman.  He contended that for the 
last three years he had become more depressed because he 
worried about a lack of sufficient funds for providing for 
his family; his wife worked.  He noted that he started 
drinking more after he was fired from his position.  He had 
not hunted since he lost his job.  He usually avoided war 
movies.

The examiner observed that the veteran appeared at the 
examination well-groomed.  He was cooperative, alert, and 
oriented.  He presented no abnormal involuntary movements.  
Psychomotor activity was within normal range.  He answered 
questions relevantly.  He had some smell of alcohol on his 
breath, but he was not intoxicated.  His mood was depressed, 
and he was sad and somewhat anxious of not knowing what might 
happen in the future.  He was also anxious about the 
interview and concerned about his health.  His affect was 
constricted, but it was evident he was quite nervous when he 
described the traumatic combat episodes.  His speech became 
rapid, but he kept his control all the time.  His thought 
process was logical and goal-directed with no flight of 
ideas; it was not tangential and not derailing.  He was not 
circumstantial.  He denied suicidal or homicidal ideations.  
There were no hallucinations, auditory or visual, and no 
delusions, no distortions of perception, and no illusions.  
His memory for long-term and short-term appeared preserved, 
as well as his other cognitive functions.  His insight was 
good and his judgment was not impaired.  

The examiner provided a diagnosis of PTSD on Axis I and 
assigned a Global Assessment of Functioning (GAF) score of 
65.  [The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).]  
The examiner commented that the veteran had mild symptoms, 
depressed mood, mild insomnia, some difficulty 
occupationally, and anxiety.  The examiner noted that the 
veteran was generally functioning pretty well and that he had 
some meaningful interpersonal relationships. 

VA treatment records dated from June 2002 to November 2004 
included a September 2002 record that noted that the veteran 
presented in the clinic during which time he stated that he 
no longer had problems with depression or insomnia.  The 
licensed social worker observed that the veteran was alert 
and oriented.  His mood and affect were within normal limits.  
He denied any suicidal or homicidal ideations.  He had no 
psychotic symptoms.  He was cooperative and in no acute 
distress.  The licensed social worker assigned a GAF score of 
56.  A November 2004 record showed that the veteran reported 
that he was sleeping well and that he had infrequent 
nightmares.  The supervisory social worker noted that the 
veteran's mood and affect were appropriate.  The veteran 
denied that he was receiving treatment or medication 
elsewhere.  

At the March 2004 videoconference hearing, the veteran 
testified that he quit drinking three months prior.  He had 
had two jobs since his discharge from service; he worked at 
his last job for 18 years.  He currently owned his own video 
rental business with his wife and his youngest son; the 
business 'paid for itself' but did not turn a profit.  He was 
not that close to his two older children.  He had friends but 
he did not socialize.  He was not that comfortable in crowds; 
he felt better being either alone or with his son and wife.  
He complained of sleep disturbances.  He tried to avoid 
thoughts of Vietnam.  He was not sure if he became irritable 
for no real apparent reason.  He startled easily.  He felt 
tense and always in a hurry.  He complained of some memory 
problems but declared that it was not that bad.  He was not 
taking any medications for his PTSD.  He complained of 
anxiety and depression.  He expressed satisfaction with his 
work in the video rental business.  

The July 2005 VA examination report showed that the veteran 
denied that he had any close friends.  He enjoyed his small 
garden.  He denied that he was affiliated with any fraternal, 
civic, or church groups.  He took medication.  He had 
difficulty falling or staying asleep.  The examiner noted a 
negative response to the inquiry as to whether the 
disturbance caused clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  The veteran then denied having sleep 
disruption most of the time, getting on average seven hours 
of sleep a night.  He denied panic attacks or flashbacks.  He 
described his mood as improved over the last two years as he 
had resumed work and he now owned his own business.  He 
reported that he got along with his family and stated that 
they were fairly close.  Although not hypervigilant and able 
to go within the community himself, he still found he 
startled easily.  He found that he was not usually 
excessively anxious to the point of dwelling on items beyond 
his control.  He might cry once a month when he watched a sad 
movie but otherwise he had been generally euthymic.  He 
indicated that his appetite, weight, energy, and motivation 
had been good and constant.  His libido had been 
satisfactory.  He denied suicidal and homicidal ideation or 
intent.  He maintained that his PTSD had been symptomatic 
since service but he noticed a marked improvement currently.  
He was currently employed full time at his video store and he 
had lost no time on account of his PTSD; rather, he worked 
long hours.  He was able to attend to his activities of daily 
living and instrumental activities of daily living.  

The examiner observed that the veteran appeared at the 
examination clean, neatly groomed, appropriately dressed, and 
causally dressed.  His speech was spontaneous, clear, and 
coherent.  He was cooperative and attentive.  His affect was 
appropriate and blunted.  His mood was anxious and dysphoric.  
He was able to do "Serial 7's" and able to spell a word 
forward and backward.  His orientation was intact to person, 
time, and place.  His thought process was logical, goal 
directed, relevant, and coherent.  He recalled that two to 
three years ago he had transient suicidal thoughts when he 
was unemployed.  His judgment was intact and his intelligence 
was average.  The examiner noted that the veteran did not 
understand that he had a problem.  It was noted that the 
veteran had mild sleep impairment but it did not interfere 
with his daily activities.  The veteran denied that he had 
hallucinations.  The examiner indicated that the veteran did 
not display any inappropriate behavior, that the veteran 
interpreted proverbs appropriately, and that the veteran did 
not exhibit obsessive/ritualistic behavior.  The veteran 
denied that he experienced panic attacks and he indicated 
that he had good impulse control and that he did not have 
episodes of violence.  He was able to maintain minimum 
personal hygiene.  The examiner maintained that the veteran 
had normal remote, recent, and immediate memory.  

The examiner provided diagnoses of PTSD, in partial remission 
and anxiety disorder not otherwise specified on Axis I and 
assigned a GAF score of 61.  The examiner commented that the 
veteran had mild symptoms with occasional depressed mood and 
mild insomnia, but generally functioning pretty well.  The 
examiner noted that the veteran had some meaningful 
interpersonal relationships.  In addition, the examiner noted 
that although he veteran continued to have some PTSD 
symptoms, he currently did not meet the full criteria.  The 
examiner cautioned however that if the veteran were faced 
with social stressors, his recent gains might falter and a 
resumption of "symptom complex" might be noted.  The 
examiner reported that the veteran's PTSD had no real impact 
on his employment.  The examiner contended that the veteran's 
self care, family role functioning, socialization, and 
leisure pursuits for a period of time were adversely impacted 
more by his depression associated with his unemployment and 
not his PTSD.  In regard to the effects of PTSD on the 
veteran's social and occupational functioning, the examiner 
maintained that the veteran's PTSD caused decreased 
efficiency, productivity, and reliability as well as an 
inability to perform work tasks and impaired work, family, 
and other relationships, only during periods of stress, and 
it was mild or transient.  


Analysis

Based on a review of the evidence of record, the Board finds 
that the veteran's PTSD is not productive of symptomatology 
consistent with the criteria associated with a 50 percent 
rating under Diagnostic Code 9411 and the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  The medical evidence discussed above shows 
that the veteran's speech is not characterized by a 
circumstantial, circumlocutory, or stereotyped pattern.  The 
veteran complained of some degree of anxiety but denied that 
he experienced episodes of panic attacks.  As an aside, the 
Board notes that anxiety is a symptom contemplated in the 
currently assigned 30 percent disability rating.  Next, there 
is no evidence that tends to show that the veteran has 
difficulty in understanding complex commands.  Rather, the 
July 2005 VA examiner described that the veteran had average 
intelligence.  At each VA examination, the veteran 
demonstrated normal thought processes, judgment, and insight.  
Both VA examiners agreed that the veteran's short- and long-
term memory appeared intact.  

The evidence also shows that veteran's PTSD does not cause 
disturbances in motivation to be productive occupationally.  
By the veteran's own account, he finds enjoyment in working 
at his own video rental business and he reportedly works long 
hours.  The evidence does however document disturbances in 
the veteran's mood and affect earlier on, but the July 2005 
VA examiner noted that the veteran's depression at that time 
was associated with his unemployment and not his PTSD.  
Indeed, the Board notes that in September 2002, the veteran 
advised the VA examiner that he was depressed over concern of 
his lost employment and a lack of adequate funds.  Then, in 
July 2005, he advised the VA examiner that his mood had 
improved with resumption of work.  Thus, the veteran's PTSD, 
in and of itself, does not produce disturbances in the 
veteran's motivation and mood to a degree consistent with a 
higher disability rating.  As for the veteran's ability to 
establish and maintain effective work and social 
relationships, the veteran has essentially indicated that his 
business is successful.  In addition, although the veteran 
has indicated that he has no close friends, the July 2005 VA 
examiner observed that he does have some meaningful 
interpersonal relationships with his wife and son.  

Lastly, the July 2005 VA examiner determined that the overall 
impact of the veteran's PTSD on his social and occupational 
functioning with respect to efficiency, productivity, 
reliability, etc., was mild in severity and transient in 
duration-which is consistent with the symptomatology 
associated with the currently assigned disability rating.  
Additionally, the VA examiners assigned GAF scores of 65 and 
61 for what both described as mild symptoms associated with 
the veteran's PTSD.  For all of the foregoing reasons, the 
Board finds that the veteran's PTSD is not productive of 
symptomatology consistent with the next higher rating of 50 
percent under Diagnostic Code 9411 and the General Rating 
Formula for Mental Disorders.

The veteran's PTSD has not been shown to be manifested by 
greater than the criteria associated with a 30 percent rating 
during any portion of the appeal period.  Accordingly, a 
staged rating is not in order and a 30 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Any limits on the veteran's employability due to his PTSD 
have been contemplated in a 30 percent rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the veteran's PTSD has necessitated any frequent periods 
of hospitalization during the appeal period.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A higher initial rating in excess of 30 percent for service-
connected post-traumatic stress disorder is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


